Exhibit 10.2

 

ORIGINAL SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN NOTE $20,000,000.00
Iselin, New Jersey November 15 , 2017 FOR VALUE RECEIVED, the undersigned,
WAYSIDE TECHNOLOGY GROUP, INC., a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, LIFEBOAT
DISTRIBUTION, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, TECHXTEND, INC., a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, PROGRAMMER'S PARADISE, INC., a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and ISP INTERNATIONAL SOFTWARE PARTNERS, INC., a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
(hereinafter collectively referred to as the "Co-Borrowers"), promise to pay to
the order of CITIBANK, N.A., its successors and/or assigns (hereinafter
collectively referred to as the "Lender") on or before the Maturity Date, or
such earlier date as may be determined pursuant to the terms, conditions and
provisions of the "Loan Agreement" (as such term is defined below), the lesser
of (i) the principal sum of TWENTY MILLION AND 00/100 ($20,000,000.00) DOLLARS
or (ii) the aggregate unpaid principal amount of all Loans made by the Lender to
the Co-Borrowers pursuant to the terms, conditions and provisions of the Loan
Agreement. The Co-Borrowers hereby further promise to pay to the order of the
Lender interest on the unpaid principal amount outstanding under this Second
Amended and Restated Revolving Credit Loan Note (hereinafter, as it may be from
time to time amended, modified, extended, renewed, substituted, and/or
supplemented, referred to as this "Note") from the date outstanding until paid
in full at the applicable interest rate per annum determined pursuant to the
terms, conditions and provisions of Section 2.02(i)(a) and Section 2.02(ii i)
of, or as otherwise provided for in, the Loan Agreement payable on the dates set
forth in Section 2.01(v) and Sect ion 2.02(1D of, or as otherwise provided in,
the Loan Agreement. Capitalized terms used but not expressly defined herein
shall have the same meanings when used herein as set forth in the Loan
Agreement. All payments of principal, interest and fees hereunder shall be due
and payable to the Lender not later than 1:00 P.M. (Iselin, New Jersey time), on
the day when due, all as more fully and accurately set forth in Section 2.05 of
the Loan Agreement. Such payments shall be made in Dollars in immediately
available funds without setoff, counterclaim (other than a compulsory
counterclaim) or other deduction of any nature. Except as otherwise provided in
the Loan Agreement, if any payment of principal, interest or fees hereunder
shall become due on a day which is not a Business Day, such payment shall be
made on the next following Business Day and such extension of time shall be
included in computing interest in connection with such payment. This Note is the
"Note" referred to in, and is entitled to the benefits of, that certain Second
Amended and Restated Revolving Credit Loan Agreement dated November 15 , 2017,
executed by and among the Co-Borrowers and the Lender (hereinafter, as it may be
from time to time amended, modified, extended, renewed, substituted, and/or
supplemented, referred to as the "Loan Agreement"), which among other things
provides for the acceleration of the maturity hereof upon the occurrence of
certain events and for prepayments in certain circumstances and upon certain
terms and conditions. The Co-Borrowers hereby expressly waive presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Loan Agreement. [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN NOTE]

GRAPHIC [g273521kii001.gif]

 


The Co-Borrowers hereby grant to the Lender, a continuing lien, security
interest and right of setoff as security for all Obligations owed to the Lender,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Lender or any entity under the control of
Citibank, N.A. and its successors and assigns, or in transit to any of them. At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice (any such notice being hereby expressly waived by the
Co-Borrowers), the Lender may setoff the same or any part thereof and apply the
same to any Obligation of the Co-Borrowers even though unmatured and regardless
of the adequacy of any other collateral securing the Loan Facility. ANY AND ALL
RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE LOAN FACILITY, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS, COLLATERAL OR OTHER
PROPERTY OF THE CO-BORROWERS, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY IRREVOCABLY WAIVED. The Lender may at any time pledge or assign
all or any portion of its rights under the Loan Documents, including any portion
of this Note, to any of the twelve (12) Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or
assignment or enforcement thereof shall release the Lender from its obligations
under any of the Loan Documents. THE CO-BORROWERS AND THE LENDER (BY ACCEPTANCE
OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY (i) WAIVE
ANY AND ALL RIGHTS THAT THEY MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR ANY STATE THEREOF TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OF THE OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER
RELATING TO THE ADMINISTRATION OF THE LOAN FACILITY OR ENFORCEMENT OF THIS NOTE,
AND (ii) AGREE THAT NEITHER THE CO-BORROWERS NOR THE LENDER WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY APPLICABLE LAW, EACH OF THE
CO-BORROWERS AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH OF THE CO-BORROWERS AND THE LENDER HEREBY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS. THE WAIVERS MADE BY THE
CO-BORROWERS HEREIN CONSTITUTE A MATERIAL INDUCEMENT FOR THE LENDER TO MAKE THE
LOAN FACILITY AVAILABLE TO THE CO-BORROWERS AND TO ACCEPT THIS NOTE. IT IS
INTENDED THAT SAID WAIVERS SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR
COUNTERCLAIMS IN ANY ACTION OR PROCEEDING. THE CO-BORROWERS AND THE LENDER
RECOGNIZE THAT ANY DISPUTE ARISING IN CONNECTION WITH THE LOAN FACILITY IS
LIKELY TO BE COMPLEX AND CONSEQUENTLY THEY WISH TO STREAMLINE AND MINIMIZE THE
COST OF THE DISPUTE RESOLUTION PROCESS BY AGREEING TO WAIVE THEIR RIGHTS TO A
JURY TRIAL. [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN NOTE]

GRAPHIC [g273521kii002.gif]

 


This Note and the rights and obligations of the parties hereunder shall be
construed, interpreted, enforced and governed by the laws of the State of New
Jersey, excluding the laws applicable to conflicts and choice of laws. THE
CO-BORROWERS HEREBY COVENANT AND AGREE THAT: they are jointly and severally
liable for all of the Obligations and each Co-Borrower expressly understands,
agrees, and acknowledges that (a) the Co-Borrowers are affiliates by common
direct or indirect ownership, (b) each Co-Borrower desires to have the
availability of one common credit facility instead of separate credit
facilities, (c) each Co-Borrower has requested that the Lender extend such a
common credit facility on the terms provided in this Note and in the other Loan
Documents, (d) the Lender will be lending against, and relying on a lien upon,
all of the Collateral even though all of the proceeds of the Loan may not be
advanced directly to a particular Co-Borrower, (e) each Co-Borrower will
nonetheless benefit by the advance of all of the proceeds of the Loan by the
Lender and the availability of a single credit facility of a size greater than
each could independently warrant, and (f) no Co-Borrower would be able to obtain
the credit provided by the Lender hereunder without the financial support
provided by the other Co-Borrowers; and each of the Co-Borrower's obligations
hereunder shall be unconditional irrespective of: (a) the validity or
enforceability of the Obligations of any other Co-Borrower under this Note or
any of the other Loan Documents; (b) the absence of any attempt to collect the
Obligations from any other Co- Borrower, or any other security therefor, or the
absence of any other action to enforce same; (c) the waiver, consent, extension,
forbearance, or granting of any indulgence by the Lender with respect to any of
the terms, conditions, or provisions of this Note or any of the other Loan
Documents as against any other Co-Borrower; (d) the failure by the Lender to
take any steps to perfect and maintain its security interest in, or to preserve
its rights to, any security or collateral for the Obligations with respect to
any other Co-Borrower; (e) the Lender's election in any proceeding instituted
under the Bankruptcy Code of the application of Section 111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a security interest by any other
Co-Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code;
(g) the disallowance of all or any portion of the Lender's claim(s) for the
repayment of the Obligations from any other Co-Borrower under Section 502 of the
Bankruptcy Code; or (h) any other circumstances that might constitute a legal or
equitable discharge or defense of any other Co-Borrower (other than the actual
indefeasible payment in full in cash of the Obligations); and with respect to
any Co-Borrower's Obligations arising as a result of the joint and several
liability of the Co-Borrowers for the Loan under this Note with respect to all
advances or other extensions of credit made to any of the other Co-Borrowers
hereunder, each of the Co-Borrowers hereby waives, until the Obligations shall
have been indefeasibly repaid in full and this Note and the other Loan Documents
shall have been cancelled and terminated, any right to enforce any right of
subrogation or any remedy that the Lender now has or may hereafter have against
any other Co-Borrower or any endorser of all or any portion of the Obligations,
and any benefit of, and right to participate in, any security or collateral
given to the Lender to secure the repayment of the Obligations or any other
liability or obligation of any Co-Borrower to the Lender. Upon the occurrence
and during the continuance of any Event of Default, the Lender may proceed
directly and immediately, without notice, against any Co- Borrower to collect
and recover the full amount, or any portion of, the Obligations without first
proceeding against any other Co-Borrower or any other Person or against any
security or collateral for the Obligations, each Co-Borrower hereby agreeing
that the Lender shall be under no obligation to marshal any assets in favor of
any Co-Borrower or against or in payment of any or all of the Obligations; and
it is intended by the Co-Borrowers and the Lender that the terms, conditions,
and provisions of this Note are severable, and that the joint and several nature
of the liability of each Co- [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
NOTE]

GRAPHIC [g273521kii003.gif]

 


Borrower for the Obligations not constitute a fraudulent conveyance under the
Uniform Fraudulent Transfer Act, as in effect from time to time (hereinafter
referred to as the "UFTA"), the Uniform Fraudulent Conveyance Act, as in effect
from time to time (hereinafter referred to as the "UFCA"), or Section 548 of the
Bankruptcy Code, or as a fraudulent conveyance or fraudulent transfer under the
applicable provisions of any other state or Federal bankruptcy, insolvency,
fraudulent transfer or conveyance, liquidation, conservatorship, moratorium,
rearrangement, receivership, reorganization, debtor relief, or other law
affecting the rights of creditors generally (hereinafter collectively referred
to as "Debtor Re! Laws") and that, in any action or proceeding involving any
Debtor Relief Laws: if any clause or provision of this Note shall be held
invalid or unenforceable in whole or in part in any jurisdiction, then such
invalidity or unenforceability shall affect only such clause or provision, or
part thereof, in such jurisdiction and shall not in any manner affect such
clause or provision in any other jurisdiction, or any other clause or provision
in this Note in any jurisdiction; and if all or any portion of (1) the
Obligations or (2) any security interest in any collateral granted by any
Co-Borrower in favor or for the benefit of the Lender in connection with the
Obligations is held or determined to be void, invalid, or unenforceable against
any Co-Borrower as a fraudulent conveyance or fraudulent transfer on account of
or as a result of the amount of such Co-Borrower's aggregate liability under the
Loan, then, notwithstanding any other term, condition, or provision of this Note
or any other Loan Document to the contrary, the aggregate amount of such
liability shall be, without any further action by the Lender, the Co-Borrowers,
or any other Person, automatically limited and reduced to the highest amount
which is valid and enforceable against such Co-Borrower as determined in such
action or proceeding to not constitute such a fraudulent conveyance or
fraudulent transfer, which amount (without limiting the generality of the
foregoing) may be an amount which is not greater than the greatest of: the fair
consideration actually received by such Co-Borrower under the terms of and as a
result of the Loan, including, without limiting the generality of the foregoing,
and to the extent not inconsistent with applicable Federal and state law
affecting the enforceability of notes generally, distributions or advances made
to one or more of the Co- Borrowers with the proceeds of the credit extended
hereunder in exchange for its execution and delivery of this Note and the other
Loan Documents; or the excess of (x) the amount of the fair saleable value of
the assets of such Co-Borrower as of the date of this Note as determined in
accordance with applicable Federal and state law governing determinations of the
insolvency of debtors as in effect on the date thereof over (y) the amount of
all liabilities of such Co-Borrower as of the date of this Note, also as
determined on the basis of applicable Federal and state law governing the
insolvency of debtors as in effect on the date thereof; or the maximum amount of
liability under the Loan which could be asserted against such Co-Borrower
hereunder without (x) rendering such Co-Borrower "insolvent" within the meaning
of Section 101(31) of the Bankruptcy Code, Section 2 of the UFTA, or Section 2
of the UFCA, (y) leaving such Co-Borrower with unreasonably small capital or
assets, within the meaning of Section 548 of the Federal Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (z) leaving such Co-Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA. [SECOND
AMENDED AND RESTATED REVOLVING CREDIT LOAN NOTE]

GRAPHIC [g273521kii004.gif]

 


if (a) any court of competent jurisdiction holds that the Co-Borrowers are
guarantors and not jointly and severally liable for the Loan or (b) bankruptcy
or reorganization proceedings at any time are instituted by or against any
Co-Borrower under any Debtor Relief Laws, each Co-Borrower hereby: (1) until
indefeasible payment in full in cash of the Obligations, hereby expressly and
irrevocably waives, to the fullest extent possible, on behalf of such
Co-Borrower, any and all rights at law or in equity to subrogation, to
reimbursement, to exoneration, to contribution, to indemnification, to set off
or to any other rights that could accrue to a surety against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, to a holder or transferee against a maker, or to the holder
of a claim against any Person, and that such Co-Borrower may have or hereafter
acquire against any Person in connection with or as a result of such
Co-Borrower's execution, delivery, and/or performance of this Note or any of the
other Loan Documents to which such Co-Borrower is a party or otherwise; (2)
expressly and irrevocably waives any "claim" (as such term is defined in the
Bankruptcy Code) of any kind against any other Co-Borrower, and further agrees
that it shall not have or assert any such rights against any Person (including
any surety), either directly or as an attempted set off to any action commenced
against such Co-Borrower by the Lender or any other Person; and (3) acknowledges
and agrees (A) that this waiver is intended to benefit the Lender and shall not
limit or otherwise affect such Co-Borrower's liability hereunder or the
enforceability of this Note or any of the other Loan Documents, and (B) that the
Lender and their successors and assigns are intended beneficiaries of this
waiver, and the agreements set forth in this Section and their rights under this
Section shall survive payment in full of the Obligations; and in the event the
obligations of any Co-Borrower in connection with the Loan or any of the other
Loan Documents are held or determined to be void, invalid, or unenforceable, in
whole or in part, such holding or determination shall not impair or affect (a)
the validity and enforceability of this Note or any of the other Loan Documents
or the Obligations against any other Co-Borrower or obligor, which validity and
enforceability shall continue in full force and effect in accordance with the
terms hereof; or (b) the validity and enforceability of any clause or provision
not so held to be void, invalid or unenforceable as against the Co-Borrowers;
and to the extent that any payment to, or realization by, the Lender on the
Obligations exceeds the limitations of this Section and is otherwise subject to
avoidance and recovery in any such proceeding, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment or
realization exceeds such limitation, and this Note and the other Loan Documents
as limited shall in all events remain in full force and effect and be fully
enforceable against each Co- Borrower. This Section is intended solely to
reserve the rights of the Lender hereunder against each Co- Borrower, in such
proceeding to the maximum extent permitted by applicable Debtor Relief Laws
and/or other applicable laws and none of the Co-Borrowers, any guarantor of the
Obligations, or any other Person shall have any right, claim, or defense under
this Section that would not otherwise be available under applicable Debtor
Relief Laws and/or other applicable laws in such proceeding. This Note is given
in full substitution for and in full replacement of that certain Promissory Note
dated December 18, 2015, executed by the Co-Borrowers, as makers, in favor of
the Lender, as payee, in the maximum principal amount of up to $10,000,000.00
(hereinafter referred to as the "Original Note"). The execution and delivery of
this Note does not evidence a refinancing, repayment, accord and satisfaction,
or novation of the indebtedness evidenced by the Original Note. [REMAINDER OF
PAGE INTENTIONALLY LEFT BLANK] [SECOND AMENDED AND RESTATED REVOLVING CREDIT
LOAN NOTE]

GRAPHIC [g273521kii005.gif]

 


 IN WITNESS WHEREOF, each Co-Borrower has caused this Second Amended and
Restated Revolving Credit Loan Note to be executed and delivered by its proper
and duly Authorized Officer, all on the day and year first hereinabove written.
CO-BORROWERS: WAYSIDE TECHNOLOGY GROUP, INC., a Delaware corporation Michael
Vesey Chief Financial Officer LIFEBOAT DISTRIBUTION, INC., a Delaware
corporation „ By. Michael Vesey Chief Financial Officer TECHXTEND, INC., a
Delaware corporation By. Michael Vesey Chief Financial Officer PROGRAMMER'S
PARADISE, INC., a Delaware corporation A By. Michael Vesey Chief Financial
Officer ISP INTERNATIONAL SOFTWARE PARTNERS, INC., a Delaware corporation By.
Michael Vesey Chief Financial Officer [SECOND AMENDED AND RESTATED REVOLVING
CREDIT LOAN NOTE]

GRAPHIC [g273521kii006.gif]

 


ORIGINAL THE UNDERSIGNED PAYEE HEREBY ACKNOWLEDGES ITS ACCEPTANCE OF THE
AMENDMENT AND RESTATEMENT OF THE ORIGINAL NOTE, AS EVIDENCED BY THE TERMS,
CONDITIONS, AND PROVISIONS OF THIS NOTE SET FORTH AT LENGTH ABOVE. CITIBANK,
N.A. By: Craig Heal Senior Vice President [SECOND AMENDED AND RESTATED REVOLVING
CREDIT LOAN NOTE]

GRAPHIC [g273521kii007.gif]

 